Title: From John Quincy Adams to Thomas Boylston Adams, 22 November 1818
From: Adams, John Quincy
To: Adams, Thomas Boylston


				 N. 15.
					My dear Brother.
					Washington 22. November 1818.
				
				Since writing my last, I have received your Letters of the 10th. and 15th. with the papers enclosed in them. The obituary notice of our dear and excellent Mother, which I mentioned to you as having been published in the Baltimore Newspapers was as I had supposed, written by Mr Colman—You have doubtless seen it. A short notice has also appeared in the Alexandria Gazette, written by Judge Cranch, which I have not seen and two days ago, I received a number of the New England Galaxy, containing an Article, longer than any that I had before seen, which upon perusal of the first part of it, I supposed to be from the pen of Dr. Waterhouse, but before finishing it I could not conjecture from whom it came—These tributes to her memory are all kindly intended, and if none of them give adequate testimonial to her worth, it is because no language can do Justice to it—Its estimation like its reward is beyond the grave. I have been greatly mortified and chagrined at the accounts of the foolish insurrection of George’s Class, and still more so that having been absent when his Class undertook the reformation of the Government of the University, he had not the sense or the spirit, to reserve upon his return, his talents at reforming his Superiors for a better occasion—After the demonstration they have now given of their superiority over all other Classes past present and to come. I hope they will be content for the remainder of their Collegiate Career, to repose upon their laurels, and leave the arduous task of further reforming the Government to their Successors—I am anxious to hear that they have returned to their studies. Mr Hubbard has paid me nine hundred and fifty dollars upon Justus B. Smith’s Note, upon which according to the promise in my last Letter, your Commission for receiving and paying is $95. which sum shall either be endorsed as a further payment, on your Note of $600 to me, or you may charge it to me in your annual account, which I pray you to be careful to send me at the close of the year. I have received a short Letter from our dear and honoured father, have heard from various quarters of the fortitude with which he has met the most distressing of calamities. Knowing his character as I do this was what I expected: But the struggle which is not apparent to the world, is not the less but the more trying within—Watch over his health, my dear brother with unremitting, though if possible to him imperceptible attention. Assist him with unwearied assiduity in the management of his affairs; and always according to his own deliberate opinions and wishes—It has been suggested to me, with some regret, that he as determined to dismiss his Carriage and horses—No one can regret more than I do the necessity under which he feels himself to forego the convenience at his years, but I know that his judgement is so sound his resolution so firm, and his motives so noble-minded that I think no effort ought to be made to dissuade him from it—I would say the same of every thing for which he made express an inclination—Let the study of every one around him be to gratify his wishes according to his ideas, and not according to their own. It is always easy to see when advice would be agreeable to him, and useful advice, though he does not always assent to it when first given, never fails to have upon his final determination all the influence that it ought to have.Among the most kind and attentive of my friends, during our beloved mother’s illness, and since her decease has been De Grand—His friendship for me, has not been, and is not of that kind which evaporates in words—If it is chargeable with any fault, it is of over–ardent zeal—It is of that genuine character too which is not afraid of warning me with proper delicacy of my own deficiencies. I mention him now, because among the services which my friends of another description in Boston, my federal friends, in Boston, have been willing to render me has been that of guarding me against social intercourse with him; by insinuations against his character—Upon enquiry into the only specific charge that I ever had heard against him, I found his conduct in the transaction to which it referred was irreproachable—I believe his unpardonable sins there have only been 1. That he has been my steady, undeviating and active friend. 2. That he has been an ardent partizan of the Republican side. 3. That he is by birth a frenchman. 4. That he does a great deal of business, which they have a notion, ought to be done by only a town–born-child—Now although every one of these are is a heinous crime in the decalogue of the bulwarks of our holy religion, yet I have been a little surprized to see that an undefinable prejudice against De Grand, has infected the most unquestionable of my real friends—I have sometimes fancied that they knew something against him, which they had particular reason for withholding—If you have an opportunity, I will thank you to make enquiry, whether there is any thing charged against him; besides the above–mentioned enormities. Do not ask it as for me, but as an accidental or occasional enquiry of your own—Mr W. Gray, G. Blake and Mr Shaw, perhaps can tell you what is said against him—But you may also ask Dr Walsh, judge Davis and J. H. Kostar, as well as others of your own selection—I remain every faithfully yours.
				
					J. Q. Adams.
				
				
			